Citation Nr: 0501737	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic left ear disability, to include otitis media, 
suppurative, with perforation of the tympanic membrane.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
January 1962.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming. 

Although the RO has implicitly reopened the claims for 
service connection for left ear hearing loss and a chronic 
left ear disability, to include otitis media, with 
perforation of the tympanic membrane, and denied entitlement 
on the merits, the Board must make its own determination as 
to whether new and material evidence has been received to 
reopen a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issues have been characterized as noted on the title page.

In the decision below, the claims for left ear hearing loss 
and a chronic left ear disability, to include otitis media, 
suppurative with perforation of the tympanic membrane, are 
reopened.  These issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for defective hearing of 
the left ear and a chronic left ear disability, to include 
otitis media, suppurative, with perforation of the tympanic 
membrane, in a September 1974 rating decision.  Although he 
was duly notified of this decision and of his appellate 
rights in an October 1974 letter, the veteran did not appeal 
that decision.

2. The evidence submitted since the last final decision of 
September 1974 consists of a witness statement regarding an 
in-service injury, and additional post-service medical 
records; this evidence includes opinions that suggest the 
veteran's left ear hearing loss and a chronic left ear 
disability, to include otitis media, suppurative, with 
perforation of the tympanic membrane, are linked to service 
or may have been aggravated during service; the additional 
evidence is not cumulative or redundant of previously 
considered evidence and it raises a reasonable possibility of 
substantiating the veteran's claims.


CONCLUSIONS OF LAW

1.  The September 1974 rating decision that denied the claims 
for a service connection for left ear hearing loss and a 
chronic left ear disability, to include otitis media, 
suppurative, with perforation of the tympanic membrane, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (1992).

2.  The evidence presented since the September 1974 decision 
is new and material; the claim for service connection for 
defective hearing of the left ear is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).  

3.  The evidence presented since the September 1974 decision 
is new and material; the claim for service connection for a 
chronic left ear disability, to include otitis media, 
suppurative, with perforation of the tympanic membrane, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
In the present case, the Board reopens the claims for service 
connection for left ear hearing loss and a chronic left ear 
disability, to include otitis media, suppurative, with 
perforation of the tympanic membrane.  Under these 
circumstances, which are only of benefit to the claims, there 
is no prejudice to the veteran in adjudicating the 
application to reopen the claims for service connection for 
left ear hearing loss and a chronic left ear disability, to 
include otitis media, with perforation of the tympanic 
membrane, without further discussion of the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Claims for Service Connection for Left Ear Hearing Loss and a 
Chronic Left Ear Disability, to Include Otitis Media, with 
Perforation of the Tympanic Membrane, are Reopened

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).   If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In addition, certain chronic diseases, including "other" 
organic diseases of the nervous system (such as sensori-
neural hearing loss), may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).  Mere history provided by the veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Medical 
opinion, not just lay opinion, is necessary to show that a 
condition preexisted service.  Miller v. West, 11 Vet. App. 
345, 348 (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If it is determined 
that new and material evidence has been presented, the claim 
will be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed his 
current application to reopen the claims for service 
connection for left ear hearing loss and a chronic left ear 
disability, to include otitis media with perforation of the 
tympanic membrane, in May 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's original claims for service 
connection for left ear hearing loss and a chronic left ear 
disability in a September 1974 rating decision, which was not 
appealed and became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (1992).  That decision was based, 
in part, upon the veteran's medical history, as related by 
the veteran, that he had aching and draining in his ears 
since childhood.  Additionally, the veteran met before a 
Medical Board during service in November 1961.  In its 
report, the Medical Board noted that at the time the veteran 
was examined, there was a drainage and thick whitish material 
present in the left ear.  The Medical Board diagnosed the 
veteran with partial deafness of the left ear and otitis 
media, suppurative, chronic.  It concluded that the veteran 
should be separated from the service for a condition that 
existed prior to service and was not aggravated therein.    

The evidence submitted in support of the veteran's current 
application to reopen his claims for service connection for 
defective hearing of the left ear and a chronic left ear 
disability, include a witness statement regarding an in-
service injury to the head that caused the veteran's ear to 
bleed.   Post-service medical records submitted in support of 
reopening the claims include opinions that suggest the 
veteran's left ear hearing loss and a chronic left ear 
disability, to include otitis media, suppurative, with 
perforation of the tympanic membrane, are linked to service 
or may have been aggravated during service.  

Given the fact that the presence of impaired hearing and/or a 
chronic left ear disability were not noted at service 
entrance, and considering the post-service medical evidence 
linking the current condition to service, and the 
subsequently dated medical evidence showing continued 
treatment for hearing loss and a chronic left ear disability, 
to include otitis media, suppurative, with perforation of the 
tympanic membrane, the Board finds that the additional 
evidence in question is new because it was not previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant, and some of the evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the veteran's claims in that it suggests the veteran's 
hearing and a chronic left ear disability may have been 
aggravated during service.  The Board finds that the latter 
evidence also raises a reasonable possibility of 
substantiating the claims.  As such, the submittal of the 
evidence requires that the veteran's claims be reopened and 
adjudicated upon the merits subsequent to the completion of 
all appropriate notice and development.  38 C.F.R. § 3.156(a) 
(2004).  Further development of the reopened claims is 
indicated, however, before de novo review; thus, it is 
addressed in the remand below.

In view of the foregoing, new and material evidence has been 
received to reopen claims for service connection for a 
chronic left ear disease, to include otitis media and a 
perforated tympanic membrane, and hearing loss. 


ORDER

New and material evidence having been received, the claims 
for service connection for left ear hearing loss and a 
chronic left ear disability, to include otitis media, 
suppurative, with perforation of the tympanic membrane, are 
reopened; the appeal is granted to this extent only.


REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen his claims of entitlement to service connection for 
defective hearing of the left ear and a chronic left ear 
disability, to include otitis media, suppurative, with 
perforation of the tympanic membrane, the Board finds further 
development is necessary to comply with the VA's duty to 
notify and assist prior to adjudication on the merits. 

In this case, despite the fact that the veteran reported a 
history of ear troubles, including running ears, in the 
preinduction exam, the veteran's hearing was found to be 
normal and no ear abnormalities were noted at service 
entrance.  Further, the medical service records show that the 
veteran did not have drainage of the left ear for six months 
prior to induction.  Accordingly, the RO must readjudicate 
the issues of service connection for left ear hearing loss 
and a chronic left ear disability, to include otitis media 
and a perforation of the tympanic membrane, with 
consideration of the law and regulations relating to the 
presumption of soundness and aggravation, which is summarized 
below.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In Cotant v. Principi, 17 Vet. App.  116 (2003), the Court of 
Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 38 
U.S.C. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  The provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.  Section 3.304(b) is therefore invalid and 
should not be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury or disease will 
be presumed to have been aggravated in service in cases 
where there was an increase in disability during 
service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 
U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C. § 1111. 

See also, Cotant v. Principi, 17 Vet. App. 116 (2003).

While the recently submitted witness statement and post-
service medical records are sufficient to reopen the 
veteran's claims, it is the Board's judgment that a nose and 
ear (ENT) evaluation that includes an opinion based upon a 
review of all of the relevant evidence of record, to include 
all in-service and post-service medical records along with 
the witness statement regarding an in-service injury, is 
warranted to address the question of whether the veteran's 
current left ear hearing loss and a chronic left ear 
disability, to include otitis media and perforation of the 
tympanic membrane began during or was aggravated by service 
or is otherwise linked to service.  See 38 U.S.C.A. § 
5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  It 
is pertinent to note that, if the medical evidence of record 
is insufficient, VA is always free to supplement the record 
by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board finds that, for 
the aforementioned reasons, the RO must schedule VA 
audiological and ENT examinations; the latter evaluation 
should include opinions addressing the etiological, onset and 
aggravation questions at hand.  38 U.S.C.A. § 5103(A)(d); 
38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiometric examination for the purpose 
of determining the current status of 
his hearing loss and a VA ENT 
examination for the purpose of 
determining whether his otitis media, 
perforated left tympanic membrane, 
and/or hearing loss of the left ear 
began during service, are otherwise 
linked to service or, if it is 
determined that they preexisting 
service, were aggravated therein.  
After reviewing the relevant medical 
records in the claims file, to include 
the service and post-service medical 
records; obtaining the medical history, 
the clinical evaluation of the left 
ear, the audiometric examination, and 
any other tests that are deemed 
necessary, the ENT examiner is asked to 
opine whether the veteran's chronic, 
recurring otitis media, with 
perforation of the tympanic membrane, 
and  hearing loss in the left ear began 
during service or are causally linked 
to any incident of service or, if it is 
determined that they pre-existed 
service, the examiner is asked to opine 
whether they were aggravated during 
service.  The clinician should note 
that aggravation is defined for legal 
purposes as a worsening of the 
underlying condition, beyond its 
natural progression, versus a temporary 
flare-up of symptoms.  

The examiner is also asked to provide a 
rationale for any opinion expressed.

2.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claims.

3.  Thereafter, the RO should 
readjudicate the issues of service 
connection for hearing loss in the left 
ear, and a chronic left ear disability, 
to include otitis media, suppurative, 
with perforation of the tympanic 
membrane, and entitlement to the 
assignment of a compensable rating for 
hearing loss of the left ear, with 
consideration of the presumption of 
soundness and the law relating to the 
rebutting of that presumption.  See 38 
U.S.C. § 1111; VAOPGCPREC 3-2003; 
Cotant v. Principi, 17 Vet. App. 116 
(2003).

The RO should specifically note that a 
two pronged test is for consideration 
in determining whether the presumption 
of soundness has been rebutted.  First, 
VA must show by clear and unmistakable 
evidence that the disease or injury 
existed prior to service.  Second, VA 
must show by clear and unmistakable 
evidence that the pre-existing disease 
or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b) is 
invalid and should not be followed.  
The reason this regulation is invalid 
is that it does not include the second 
prong of the test contained in 38 
U.S.C. § 1111.  See VAOPGCPREC 3-2003.

4.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the September 
2003 Statement of the case (SOC) for each 
issue.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate 
procedure, the case should be returned to the 
Board for further consideration, if otherwise 
in order.  No action is required of the 
veteran, until he is otherwise notified by 
the RO.  By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


